Citation Nr: 0601460	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
impotence, including erectile/penis deformity.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at hearing before a local hearing 
officer at the RO in January 2004 and at a videoconference 
hearing before the undersigned Law Judge in April 2005.  

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

At the time of his April 2005 hearing, the veteran indicated 
that he had not received notice of a scheduled January 2004 
VA examination until after the scheduled date as he was in 
New York for a period of time.  

The veteran indicated his willingness to report for a VA 
examination to determine the current severity of his erectile 
dysfunction and any resulting deformity.  He testified that 
he had not been afforded an examination of his genitalia at 
any time.  

The evidence currently of record is not sufficient to 
properly rate the veteran's disability.  VA regulations 
provide that where "diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2005).  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his impotence, including any 
erectile/penis deformity.  The claims 
folder should be made available to the 
examiner. 

The veteran is advised that the 
examination is necessary to adjudicate 
his claim and that a failure without good 
cause to report for the examination could 
result in the denial of his claim.  
38 C.F.R. § 3.655(a),(b) (2005).

2.  After completion of the above, re-
adjudicate the claim.  If it remains 
denied, issue a supplemental statement of 
the case, before returning the appeal to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

